PER CURIAM.
We affirm without comment Crawford’s conviction and sentence for violation of youthful offender probation. We remand, however, for the sole purpose of having the trial court designate in Crawford’s judgment and sentence whether he maintains his youthful offender status. See Jacques v. State, 95 So.3d 419, 421 (Fla. 3d DCA 2012); Mistretta v. State, 99 So.3d 561, 562 (Fla. 2d DCA 2012). Crawford need not be present for the administrative task of correcting the sentence.
CLARK, ROWE, and SWANSON, JJ., concur.